FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2007 Commission File No. 000-49751 CATALYST PAPER CORPORATION (Translation of registrant's name into English) 2nd Floor, 3600 Lysander Lane Richmond British Columbia, Canada V7B 1C3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F _X_ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yes No _X_ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yes No _X_ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No _X_ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CATALYST PAPER CORPORATION By:/s/ Valerie Seager Name:Valerie Seager Title:Corporate Secretary Date: November 2, 2007 EXHIBIT INDEX Exhibit Description of Exhibit 99.1 News release dated November 1, 20071 99.2 Financial statements for the nine months ended September 30, 20072 99.3 Managements’ discussion and analysis3 99.4 News release dated November 2, 20071 1 Incorporated by reference into Catalyst Paper Corporation’s Registration Statement on Form S-8 (Nos 333-140704 and 333-143405) 2 Incorporated by reference into Catalyst Paper Corporation’s Registration Statement on Form S-8 (Nos 333-140704 and 333-143405) 3 Incorporated by reference into Catalyst Paper Corporation’s Registration Statement on Form S-8 (Nos 333-140704 and 333-143405)
